
	
		I
		111th CONGRESS
		1st Session
		H. R. 335
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Ms. Lee of California
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Armed Services and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To ensure that any agreement with Iraq containing a
		  security commitment or arrangement is concluded as a treaty or is approved by
		  Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Iraq Security Agreement Act of
			 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)On November 26,
			 2007, President George W. Bush and Prime Minister of Iraq Nouri al-Maliki
			 signed the Declaration of Principles for a Long-Term Relationship of
			 Cooperation and Friendship Between the Republic of Iraq and the United States
			 of America (in this Act referred to as the Declaration of
			 Principles), with the goal of concluding a final agreement or
			 agreements between the United States and Iraq by July 31, 2008, with
			 respect to the political, cultural, economic, and security
			 spheres.
			(2)The Declaration of
			 Principles contemplates the United States providing security assurances
			 and commitments to the Republic of Iraq to deter foreign
			 aggression.
			(3)In 1992, pursuant
			 to section 1457 of the National Defense Authorization Act for Fiscal Year 1991
			 (50 U.S.C. 404c), the executive branch submitted a report to Congress on
			 then-existing security commitments and arrangements.
			(4)The report
			 described in paragraph (3) defined a security commitment as an
			 obligation, binding under international law, of the United States to act
			 in the common defense in the event of an armed attack on that country.
			 The report noted that all current security commitments of the United States are
			 embodied in treaties which receive the advice and consent of the
			 Senate.
			(5)The report defined
			 a security arrangement as a pledge by the United States
			 to take some action in the event of a threat to that country’s security.
			 Security arrangements typically oblige the United States to consult with a
			 country in the event of a threat to its security. They may appear in
			 legally-binding agreements, such as treaties or executive agreements, or in
			 political documents, such as policy declarations by the President, Secretary of
			 State or Secretary of Defense.
			(6)The United States
			 Ambassador to Iraq, Ryan Crocker, has stated that the agreements to be
			 concluded as anticipated by the Declaration of Principles will deal with
			 the status of U.S. and coalition forces in Iraq past 2008 and
			 set the broad parameters of the overall bilateral relationship in every
			 field.
			(7)On November 26,
			 2007, Assistant to the President and Deputy National Security Advisor for Iraq
			 and Afghanistan, Lieutenant General Douglas Lute, stated, We don't
			 anticipate now that these negotiations [under the Declaration of Principles]
			 will lead to … formal inputs from Congress.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)any agreement that sets forth the
			 broad parameters of the overall bilateral relationship [as between the
			 United States and the Republic of Iraq] in every field, particularly
			 one that includes a security commitment or arrangement provided to the Republic
			 of Iraq by the United States, would result in serious military, political, and
			 economic obligations for the United States, and thus, consistent with past
			 practice, should involve a joint decision by the executive and legislative
			 branches; and
			(2)a
			 short-term extension of the mandate of the Multi-National Force in Iraq
			 (currently provided by United Nations Security Council Resolution 1790 (2007)),
			 would, in concert with Iraqi law, provide United States forces with the
			 authorities, privileges, and immunities necessary for those forces to carry out
			 their mission in Iraq.
			4.Annual report on
			 security agreements
			(a)Reports
			 requiredNot later than 180 days after date of the enactment of
			 this Act, and every February 1 thereafter, the President shall submit to the
			 appropriate congressional committees a report (in both classified and
			 unclassified form) on United States security commitments to, and arrangements
			 with, other countries.
			(b)ContentEach
			 report submitted under subsection (a) shall include the following:
				(1)The text, and a
			 description, of each security commitment to, or arrangement with, one or more
			 other countries, whether based upon—
					(A)a formal document
			 (including a mutual defense treaty, a status of forces agreement, a
			 pre-positioning arrangement or agreement, an access agreement, or a non-binding
			 declaration or letter); or
					(B)an expressed
			 policy, whether expressed orally or in writing.
					(2)An assessment of
			 the need to continue, modify, or discontinue each of those commitments and
			 arrangements in view of the changing international security situation.
				5.Consultation with
			 CongressNot later than 30
			 days after the date of the enactment of this Act, the Secretary of State and
			 the Secretary of Defense shall consult with the appropriate congressional
			 committees about the negotiations pursuant to the Declaration of Principles.
			 After the initial consultation, the Secretary of State and the Secretary of
			 Defense shall keep such committees fully and currently informed regarding the
			 status of the negotiations. Prior to finalizing any agreement that includes a
			 security commitment or security arrangement with Iraq, the Secretary of State
			 should provide the text of the agreement to the appropriate congressional
			 committees.
		6.Prohibitions
			(a)Prohibition on
			 entry into force of certain agreementsNo agreement containing a
			 security commitment to, or security arrangement with, the Republic of Iraq, may
			 enter into force except pursuant to Article II, section 2, clause 2 of the
			 Constitution of the United States (relating to the making of treaties) or
			 unless authorized by a law enacted on or after the date of the enactment of
			 this Act pursuant to Article I, section 7, clause 2 of the Constitution
			 (relating to the enactment of laws).
			(b)Prohibition on
			 use of fundsNo funds may be
			 obligated or expended to implement an agreement containing a security
			 commitment to, or security arrangement with, the Republic of Iraq, unless it
			 enters into force pursuant to Article II, section 2, clause 2 of the
			 Constitution of the United States or is authorized by a law enacted on or after
			 the date of the enactment of this Act pursuant to Article I, section 7, clause
			 2 of the Constitution.
			(c)Point of
			 orderIt shall not be in order for either House of Congress to
			 consider any bill, resolution, amendment, or conference report that provides
			 budget authority for the implementation of an agreement entered into in
			 contravention of subsection (a).
			7.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means—
			(1)the
			 Committee on Armed Services of the
			 Senate;
			(2)the
			 Committee on Foreign Relations of the
			 Senate;
			(3)the
			 Committee on Armed Services of the House of
			 Representatives; and
			(4)the
			 Committee on Foreign Affairs of the House of
			 Representatives.
			
